Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 	The office acknowledges Applicants’ amendments and arguments filed dated 12/31/2022 in response to the office action dated 11/30/2021. Claims 1, 9 have been amended and new claims 21-22 have been added. Claims 1-22 are pending. In light of the claim amendments and examiner’s amendments the rejections of record are withdrawn. The withdrawn method claims 11 and 13 are rejoined and claims 2, 4-10, 12, 14-19 are cancelled. Claims 1, 3, 11, 13, 20 and 22 are allowed. 
	Claim 1 as amended below is allowable. The restriction requirement between the composition, method and species as set forth in the Office action mailed on 6/25/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/29/2021 is withdrawn. Claims directed to method and species phentermine, HPMC, bovine collagen, chromium picolinate is no longer (s) that is not directed to the composition or method of the above species are withdrawn from consideration because they require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Pappalardo on 2/15/2022.




	1.  REWRITE claims 1 and 11 as follows:
		1. An appetite suppressant composition consisting essentially of: 
from 4.0 wt.% to 16.0 wt.% phentermine hydrochloride; 
from 40.0 wt.% to 46.0 wt.% hydroxypropyl methyl cellulose; 
from 40.0 wt.% to 51.0 wt.% bovine collagen; and 
from 0.05 wt.% to 0.10 wt.% chromium picolinate.

		11. A method of suppressing appetite in an individual, the method comprising orally administering to the individual in need thereof a therapeutically effective amount of an appetite suppressant composition consisting essentially of: 
from 4.0 wt.% to 16.0 wt.% phentermine hydrochloride; 
from 40.0 wt.% to 46.0 wt.% hydroxypropyl methyl cellulose; 
from 40.0 wt.% to 51.0 wt.% bovine collagen; and 
from 0.05 wt.% to 0.10 wt.% chromium picolinate.

	 2. DELETE claims 2, 4-10, 12, 14-19, 21.
	
3. In claim 13, line 1, after ‘method of claim’ DELETE ‘12’ and INSERT “11” (for change in dependency). 
	
4. In claim 22, line 2, after ‘composition of claim’ DELETE ‘21’ and INSERT “1” (for change in dependency). 
REASONS FOR ALLWANCE
The following is an examiner’s statement of reasons for allowance: The appetite suppressant composition with the specific components and in specific range of amounts is not suggested or taught by the prior art. The closest prior art Keown teach weight reducing composition comprising ephedrine, cation of chromium and a sympathomimetic agent, e.g. phentermine but do not teach a composition with the components and in the amounts as instantly claimed. There is no prior art that anticipate or make obvious the instantly claimed composition and its use in a method. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627